DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 09/30/21, claims 1, 3, and 12 have been amended, and claims 13-17 have been canceled. 

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 09/30/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating newly found prior art reference, Desai et al (2017/0053231 A1).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4, 12, 19, and 21 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Hong et al (2019/0098206 A1) in view of Desai et al (2017/0053231 A1), Kirk et al (2016/0314818 A1), and Earnshaw (2013/0222583 A1).
Regarding claims 1 and 12, Hong et al discloses an image processing system/method comprising: 
a portable apparatus (500, 590) possessed by an object/user (Figs. 5 and 8); 
a stationary imaging device (200, 210, Camera n) which is installed in a predetermined area (Figs. 1 and 3; para. [0045]); 
a stationary transmission device (100, Beacon) which is installed in the predetermined area (Fig. 1; para. [0045]); 
an image processing device (250), wherein;
the stationary imaging device (200, Camera n) comprises a processor (image processing apparatus, 250) which is configured to control the stationary imaging device to transmit image information (images, 11-12) pertaining to an image captured by the stationary imaging device (Fig. 5; paras. [0091-0092]),
the stationary transmission device (100, 400, Beacon) comprises a processor (inherency) which is configured to control the stationary transmission device to transmit a transmission device ID that identifies (ID, identification information) the stationary transmission device (paras. [0045-0046], [0064-0066], [0072]), 
the portable apparatus (500) comprises a processor (510) which is configured to control the portable apparatus to receive the transmitted transmission device ID (such as tag information and (ID) identification information) from the stationary transmission device, to generate time relating to a time corresponding the transmission device ID (time condition information) from the stationary transmission device, and to transmit the time information (transmitting the time condition information includes the time information) and the transmission device ID (identification information) (Figs. 9A-9C; paras. [0108], [0115], [0064-0066], [0095], [0097]), [0134]), 
the image processing device (200, 210) comprises a processor (250) which is configured to control the image processing device, 
to receive the transmitted image information from the stationary imaging device (210) and the transmitted time information and the transmitted transmission device ID from the portable apparatus (500) (paras. [0045-0046], [0062-0066]), and 
to specify images relating to times that the object/user leaves the predetermined area (a first region) from images in the image information based on the received image information and the received time information (time condition information), and the received transmission device ID (paras. [0071-0075], [0045], [0062-0066]).
Hong et al does not seem to particularly/explicitly disclose: 
an internet-based photographing service having a chat function, 
the portable apparatus and the internet-based photographing service are configured to register the portable apparatus with the internet-based photographing service via the chat function; 
the portable apparatus comprises a processor which is configured to initiate and terminate a photographing operation of the image processing device via the chat function of the internet-based photographing service; 
the portable apparatus generating time relating to the time at which the transmission device ID (identification) was received by the portable apparatus; 
the image processing device comprising the processor which is configured to obtain a user ID of the portable apparatus from the internet-based photographing service, and 
to specify images relating to times that the object enters the predetermined area from images in the image information based on the received image information and the received time information, and the received transmission device ID.
However, Desai et al teaches automated electronic management system comprising:
an internet-based (11) photographing service (180) having a chat function (120, 220; also indicated on Fig, 3) (Figs. 1-3 and 9; para. [0013]; also see Desai et al’s claims 3, 11, and 17);
a portable apparatus (Figs. 3 and 5) and the internet-based photographing service (as above) are configured to register the portable apparatus with the internet-based photographing service via the chat function (as above) of the internet-based photographing service (paras. [0040], [0049]); 
the portable apparatus (Figs. 3 and 5) comprises a processor (inherent) which is configured to initiate and terminate/end (after three photos for each icon; also inherent in that a termination/end always follows an initiation) a photographing operation of the image processing device via the chat function (as above) of the internet-based photographing service (paras. [0049], [0061], [0013]); and
an image processing device (100) comprising a processor (inherent) (for performing the method of fig. 2) which is configured to obtain a user ID (user name and password) of the portable apparatus (as above) from the internet-based photographing service, in order to provide a computerized system/method for real time exchange of information in an organized/efficient manner, and manage an inventory of containers, thereby alleviating wasted time from using a digital camera, uploading photos online, and repeating for mistakes (abs.; Figs. 1-2; paras. [0040], [0013]).
Furthermore, Kirk et al teaches a device/method for associating frames/images in a video of an activity of a person with an event comprising a portable apparatus/device (wearable devices) worn by an user, specifying images relating to time(s) (time stamp or real time clock) that the person/object/portable device enters/leaves a predetermined area (sports ground, e.g. Fig. 2, visitors goal stand in one end of the sports ground and home goal stand in an opposite end of the sports ground) from images in the image information based on received information (the wireless signal) which corresponds to a transmission device ID (a wireless module contained in the wearable device possessed by the person/object) so as to provide a video summary of an activity of a person, and immediately after the activity, without requiring time-consuming manual cutting of videos (paras.  [0120-0124], [0015]).
Moreover, Earnshaw teaches system/method for obtaining images from external image processing devices using a portable device, at least comprising: 
receiving image information (278, low resolution images) and time information (a time stamp) (282), and the portable apparatus (a mobile device) generating a time (a time stamp) relating to the time at which a transmission device (208, server) input information was received by the portable apparatus (310), so that the corresponding high resolution image corresponding to the time stamp is transmitted to the portable device for a desired viewing (abs.; Figs. 3-5 and 9-10; paras. [0084-0085], [0122], [0092], [0025]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing system as taught by Hong et al to incorporate/combine Desai et al’s teaching as above, so that the internet-based photographing service have the chat function, and the portable apparatus and the internet-based photographing service are configured to register the portable apparatus with the internet-based photographing service via the chat function, wherein the portable apparatus comprises the processor which is configured to initiate and terminate the photographing operation of the image processing device via the chat function of the internet-based photographing service, wherein the image processing device comprising the processor which is configured to obtain a user ID of the portable apparatus from the internet-based photographing service, in order to provide a computerized system/method for real time exchange of information in an organized/efficient manner, and manage an inventory of containers, thereby alleviating wasted time from using a digital camera, uploading photos online, and repeating for mistakes, and 
further incorporate/combine Kirk et al’s teaching as above, so that the image processing device comprising the processor which is configured to specify images relating to times that the user/person/object enters and leaves the predetermined area from images in the image information based on the received image information and the received information which corresponds to the transmission device ID, so as to provide a video summary of an activity of a person, and immediately after the activity, without requiring time-consuming manual cutting of videos, and 
further incorporate/combine Earnshaw’s teachings as above, so that the portable apparatus generates time relating to the time at which the transmission device ID (identification) was received by the portable apparatus, so that the corresponding high resolution image corresponding to the time stamp is transmitted to the portable device for a desired viewing.
Regarding claim 2, Hong et al discloses, wherein a plurality of the stationary imaging devices (200, camera 1, camera 2, camera n) and a plurality of the stationary transmission devices (100, beacon 1, beacon 2, beacon m, which includes beacon sensor, 230) are provided, respectively, in different predetermined areas such that a stationary imaging device and a stationary transmission device are installed in each of the predetermined areas/regions (Figs. 1 and 3-5; abs.),
Note: from herein after, the stationary imaging device(s) will be referred to as the imaging device(s), and the stationary transmission device(s) will be referred to as the transmission device(s).
the processor (250) of each of the imaging devices (200) is configured to control the imaging device to transmit the image information pertaining to the image is captured by the imaging device and the transmission device ID of the transmission device (100) which is installed in the same predetermined area as the imaging device in correspondence with each other (Figs. 1-2; paras. [0022], [0050], [0064-0065], [0136], [0045-0048]),
the processor (250) of the image processing device (200) is configured to control the image processing device to receive the transmitted image information from the imaging device (210) and the transmitted time information and the transmitted transmission device ID from the portable apparatus (500) (paras. [0045-0046], [0062-0066]), and 
to specify images relating to times that the object/user leaves the predetermined area (a first region) from images in the image information based on the received image information and the received time information (time condition information), and the received transmission device ID (paras. [0071-0075], [0045], [0062-0066]).
Furthermore, Kirk et al teaches a device/method for associating frames/images in a video of an activity of a person with an event comprising specifying images relating to time(s) (time stamp or real time clock) that the person/object enters a predetermined area (sports ground) from images in the image information based on received information (the wireless signal) which corresponds to a transmission device ID (a wireless module contained in the wearable device possessed by the person/object) as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing system as taught by Hong et al to incorporate/combine Kirk et al’s teaching as above, so that the processor of the image processing device is configured to control the image processing device to specify the images relating to the times that the object enters and leaves each of the predetermined areas from the images in the image information based on the image information and the transmission device ID received from each of the imaging devices and the time information and the transmission device ID received from the portable apparatus, for substantially the same reasons/rational as discussed above.
Regarding claim 3, Hong et al discloses, wherein a plurality of the portable apparatuses (500, User Terminal 1, User Terminal 2, User Terminal m) are provided and possessed by respective different objects (Figs. 1 and 8; paras. [0108], [0115], [0064-0066]); 
the processor (250) of the imaging devices (200) is configured to control the imaging device to transmit the image information pertaining to the image captured by the imaging device and the transmission device ID of the transmission device (100) which is installed in the same predetermined area as the imaging device in correspondence with each other (Figs. 1-2; paras. [0022], [0050], [0064-0065], [0136], [0045-0048]), and 
the processor of each of the portable apparatuses is configured to control the portable apparatus to transmit the time information, the transmission device ID, and a user ID in correspondence with each other (Figs. 9A-9C; paras. [0108], [0115], [0064-0066], [0095], [0097]), [0134]),
the processor (250) of the image processing device (200) is configured to control the image processing device to receive the transmitted image information and the transmitted transmission device ID from each of the imaging devices, and the time information, the transmission device ID, and the transmitted user ID from each of the portable apparatuses) (paras. [0050], [0064], [0045-0048]), [0136]), and 
the processor (250) of the image processing device (200) is configured to control the image processing device to specify images relating to the times that the object/user leaves the predetermined area (first region) from images in the image information based on the received image information and the received information which corresponds to the transmission device ID (paras. [[0071-0075], [0045], [0062-0064]).
Furthermore, Kirk et al teaches a device/method for associating frames/images in a video of an activity of a person with an event comprising specifying images relating to time(s) (time stamp or real time clock) that the person/object enters a predetermined area (sports ground) from images in the image information based on received information (the wireless signal) which corresponds to a transmission device ID (a wireless module contained in the wearable device possessed by the person/object) as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing system as taught by Hong et al to incorporate/combine Kirk et al’s teaching as above, so that the processor of the image processing device is configured to control the image processing device to specify the images relating to the times that at least one of the objects enters and leaves the predetermined area from the images in the image information based on the image information and the transmission device ID which is made in correspondence with the image information received from the imaging device and based on the time information, the transmission device ID, and user ID received from each of the portable apparatuses for substantially the same reason/rational as discussed above.
Regarding claim 4, Hong et al discloses, wherein the processor (250) of the imaging devices (200) is configured to control the image processing device to: 
generate related information indicating a relation between the image information and the transmission device ID (100) which is made in correspondence with the image information received from the imaging device, and the time information, the transmission device ID, and the user ID which is received from each of the portable apparatuses) (Figs. 1-2, 9A-9C; paras. [0022], [0050], [0045-0048], [0108], [0115], [0064-0066], [0095], [0097]), [0134], [0136]),
store (270, 300) the generated related information (Figs 2 and 5), and
specify images relating to times that the object/user leaves the predetermined area (first region) from images in the image information based on the received image information and the received information which corresponds to the transmission device ID or the received transmission device ID (paras. [[0071-0075], [0045], [0062-0064]).
Furthermore, Kirk et al teaches a device/method for associating frames/images in a video of an activity of a person with an event comprising specifying images relating to time(s) (time stamp or real time clock) that the person/object enters a predetermined area (sports ground) from images in the image information based on received information (the wireless signal) which corresponds to a transmission device ID (a wireless module contained in the wearable device possessed by the person/object) as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing system as taught by Hong et al to incorporate/combine Kirk et al’s teaching as above, so that the processor of the image processing device is configured to specify the images relating to the times that a desired one of the object enters and leaves the predetermined area from the images in the image information based on the stored related information, for substantially the same reason/rational as discussed above.
Regarding claims 19 and 21, Hong et al discloses the processor (510) of the portable apparatus (500) configured to transmit an information regarding an image request, and checking/tracking an object via the received image in real time (Figs. 1, 8, and 9A-9C; paras. [0052], [0054-0055],   [0108], [0115], [0063], 0066],
Furthermore, Kirk et al teaches a device/method for associating frames/images in a video of an activity of a person with an event comprising a portable apparatus/device (wearable devices) worn by an user, specifying images relating to time(s) (time stamp or real time clock) that the person/object/portable device enters/leaves a predetermined area (sports ground, e.g. Fig. 2, visitors goal stand in one end of the sports ground and home goal stand in an opposite end of the sports ground) from images in the image information based on received information (the wireless signal) which corresponds to a transmission device ID (a wireless module contained in the wearable device possessed by the person/object) so as to provide a video summary of an activity of a person, and immediately after the activity, without requiring time-consuming manual cutting of videos (paras.  [0120-0124], [0015]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing system as taught by Hong et al to incorporate/combine Kirk et al’s teaching as above, so that the processor of the portable apparatus transmits information indicating that the portable apparatus has left the predetermined area, so as to provide a video summary of an activity of a person, and immediately after the activity, without requiring time-consuming manual cutting of videos.



6.	Claims 5-9 and 11 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Hong et al (2019/0098206 A1), Desai et al (2017/0053231 A1), Kirk et al (2016/0314818 A1), and Earnshaw (2013/0222583 A1) as applied to claim 1, and further in view of KIM et al (2014/0240551 A1).
Regarding claims 5-6, the combination of Hong et al, Desai et al, Kirk et al, and Earnshaw does not seem to disclose, wherein the processor of the image processing device is configured to control the image processing device to cut out the specified images and synthesize a plurality of the cut-out images from the images in the image information.
However, Kim et al teaches apparatus/method for synthesizing an image comprising cutting at least one image and synthesizing the cut-out image with another image, so as to provide synthesizing a plurality of images (a front and a rear image) and apply the effect related to the synthesized image (Fig. 2, 230; paras. [0079], [0008]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing system as taught by Hong et al to incorporate/combine KIM et al’s teaching as above, so that the processor of the image processing device is configured to control the image processing device to cut out the specified images and synthesize a plurality of the cut-out images from the images in the image information, in order to provide synthesizing a plurality of images (a first and a second image) and apply the effect related to the synthesized image.
Regarding claim 7, Hong et al discloses, wherein the processor (510) of the portable apparatus (500) is configured to control the portable apparatus to further transmit input information (570) which is input based on a user operation of the portable apparatus (paras. [0107-0108], [0112-0113]), and
the processor (250) of the image processing device (200, 210) is configured to control the image processing device to receive the transmitted input information (para. [0095])
Furthermore, Kim et al teaches cutting out the specified images and synthesizing the cut-out image with another image, so as to provide synthesizing a plurality of images (a front and a rear image) and apply the effect related to the synthesized image.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing system as taught by Hong et al to incorporate/combine KIM et al’s teaching as above, so that the processor of the image processing device is configured to control the image processing device to further synthesize the received input information when synthesizing the plurality of cut-out images, for substantially the same reason/rational as discussed above.
Regarding claim 8, Hong et al discloses wherein the processor of the image processing device is configured to control the image processing device to obtain image information including time information by analyzing the first image and the second image (para. [0071]).
The combination of Hong et al and Kim et al discloses the processor of the image processing device is configured to control the image processing device to synthesize the plurality of images as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing system as taught by Hong et al to incorporate/combine KIM et al’s teaching as above, so that the processor of the image processing device is configured to control the image processing device to synthesize the plurality of images in time series for substantially the same reason/rational as discussed above.
Regarding claim 9, the combination of Hong et al and Kim et al discloses the processor of the image processing device is configured to control the image processing device to synthesize the plurality of images as discussed above.
Furthermore, Hong et al discloses the imaging device maybe a multicamera (multi-imaging devices) in which two or more imaging devices are spaced apart by a preset distance (implies different area) (para. [0080]).   
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing system as taught by Hong et al to incorporate/combine KIM et al’s teaching as above, so that the processor of the image processing device is configured to control the image processing device to synthesize the plurality of images for every area where the imaging device is installed for substantially the same reason/rational as discussed above.
Regarding claim 11, the combination of Hong et al and Kim et al discloses the processor of the image processing device is configured to control the image processing device to synthesize the plurality of images as discussed above.
Furthermore, Hong et al discloses the processor of the image processing device is configured to control the image processing device to upload/transmit at least an image to an image sharing site (300, 400) (paras. [0050-0053]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing system as taught by Hong et al to incorporate/combine KIM et al’s teaching as above, so that the processor of the image processing device is configured to control the image processing device to upload/transmit the synthesized image to the image sharing site for substantially the same reason/rational as discussed above.

7.	Claim 10 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Hong et al (2019/0098206 A1), Desai et al (2017/0053231 A1), Kirk et al (2016/0314818 A1), Earnshaw (2013/0222583 A1), and KIM et al (2014/0240551 A1) as applied to claim 6 above, and further in view of Ejima et al (2009/0185053 A1).
Regarding claim 10, the combination of Hong et al and Kim et al discloses the processor of the image processing device is configured to control the image processing device to synthesize the plurality of images as discussed above.
Furthermore, Hong et al discloses the portable apparatus possessed by the object/user as discussed above.
The combination of Hong et al, Desai et al, Kirk et al, Earnshaw, and Kim et al does not seem to particularly disclose, wherein the processor of the image processing device controls the image processing device to transmit termination notice information indicating that synthesis is terminated to the portable apparatus when synthesis of the plurality of images is terminated.
However, Ejima et al teaches camera (an imaging device) and image playback system/device comprising checking/indicating whether or not termination notice information transmitted from an image processing device (102) has been received, and when the termination notice information has been received, the operation of the image processing is terminated, thereby providing the image playback system/device and the imaging device capable of displaying an image even when the image to be displayed is newly added in the middle of a slide show (Figs. 1 and 3, S266-S268; paras. [0108-0109], [0004]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing system as taught by Hong et al to incorporate/combine Ejima et al’s teaching as above, so that the processor of the image processing device is configured to control the image processing device to transmit the termination notice information indicating that the synthesis is terminated to the portable apparatus when synthesis of the plurality of images is terminated, thereby providing the image playback system/device and the imaging device capable of displaying an image even when the image to be displayed is newly added in the middle of a slide show.


8.	Claims 18 and 20 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Hong et al (2019/0098206 A1), Desai et al (2017/0053231 A1), Kirk et al (2016/0314818 A1), and Earnshaw (2013/0222583 A1) as applied to claims 1 and 12 above, respectively, and further in view of NISHIGAKI et al (2016/0345000 A1).
Regarding claims 18 and 20, Hong et al discloses,
the stationary transmission device (100, 400) comprises a processor (inherency) which is configured to control the stationary transmission device to transmit the transmission device ID that identifies (ID, identification information) the stationary transmission device (paras. [0045-0046], [0064-0066], [0072]), and
the portable apparatus (500) comprises a processor (510) which is configured to control the portable apparatus to receive the transmitted transmission device ID (such as tag information and (ID) identification information) from the stationary transmission device, to generate time relating to a time corresponding the transmission device ID (time condition information) from the stationary transmission device, and to transmit the time information (transmitting the time condition information includes the time information) and the transmission device ID (identification information) as discussed above.
The combination of Hong et al, Desai et al, Kirk et al, and Earnshaw does not seem to particularly/explicitly disclose: 
the portable apparatus generating additional time information relating to a (interrupt) time at which reception of the transmission device ID (identification) was interrupted.
However, NISHIGAKI et al teaches controller for 3D observation system/apparatus/method comprising calculating/measuring/generating additional time information relating to an (interrupt) time when the 3D observation apparatus is interrupted, in order to determine a non-active time (para. [0037]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing system as taught by Hong et al to incorporate/combine NISHIGAKI et al’s teaching as above, so that the processor of the portable apparatus is configured to generate additional time information related to a time at which reception of the transmission device ID by the portable apparatus was interrupted, and 
transmit the additional time information along with the time information and the transmission device ID, in order to determine a non-active time.



Conclusion
9.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Chiang (2014/0320699 A1), Photograph sorting method for portable communication device.
B)	Wilkinson et al (2017/0364860 A1), Vector-based characterizations of products and individuals with respect to processing returns.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

12.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SHAWN S AN/Primary Examiner, Art Unit 2483